Citation Nr: 1223473	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  06-33 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from March 1967 to May 1971.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2005 and June 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran provided testimony at a hearing that was held at the RO before the undersigned Veterans Law Judge (VLJ) in July 2008.  The Board remanded the case for additional development in March 2009.  In March 2010, the Board denied entitlement to service connection for a low back disorder and TDIU.

The Veteran then filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In January 2011, the Veteran's representative and VA General Counsel filed a Joint Motion for Remand (JMR) regarding the Board's March 2010 decision.  In a January 2011 Order, the Court granted the JMR, which vacated the Board's decision and remanded both claims to the Board for compliance with the instructions in the JMR.

During the pendency of the appeal to the Court, the Veteran unfortunately passed away in July 2010.  When the Court became aware of the Veteran's death, it revoked the January 2011 Order, and issued an Order in May 2011 to address whether the appellant would be eligible to substitute for the deceased Veteran in this case.  See 38 U.S.C.A. § 5121A (West Supp. 2011).  Later that month, the RO determined that the appellant qualified as the proper substituted claimant.  In August 2011, the Court substituted the Veteran's surviving spouse as the proper appellant.

Subsequently, in October 2011, the Veteran's representative and VA General Counsel filed another JMR that was similar to the January 2011 JMR; however, the appellant rather than the Veteran was listed in the caption of the case.  In a November 2011 Order, the Court granted the new JMR, which vacated the Board's decision and remanded both claims to the Board for compliance with the instructions in the JMR.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The parties to the October 2011 JMR determined that the VLJ who presided over the Veteran's July 2008 hearing did not fully explain the issues or suggest the submission of supporting evidence that may have been overlooked.  See 38 C.F.R. § 3.103(c)(2) (2011).  See also Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In Bryant, the Court held that section 3.103(c)(2) requires a VA hearing officer (including a member of the Board) to fully explain the issues still outstanding that are relevant and material to substantiating the claim as well as to suggest the submission of supporting evidence that may have been overlooked.  Id.

The JMR indicated that it was not fully explained to the Veteran that his low back disorder claim was denied on the basis that there was no credible nexus, or link, between his current back disability and his active military service.  Nor was it explained to the Veteran what was required for him to substantiate his claim.  Additionally, it did not appear from the record as though there was a suggestion of the submission of supporting evidence that may have been overlooked as to these points.  As such, the parties to the JMR agreed that, on remand, the appellant should be afforded the opportunity for a new hearing before the Board.

In this case, the appellant was not present at the July 2008 Board hearing in question as the Veteran was the sole witness providing testimony at that time.  Nevertheless, the parties to the JMR have indicated that the same deficiencies in the hearing pertaining to Bryant apply to the appellant as the proper substituted claimant.  Therefore, in order to comply with the October 2011 JMR, the Board finds that the case must be remanded to afford the appellant an opportunity for a "new" hearing before the Board sitting at the RO.  Thus, on remand, the appellant should be scheduled for a Board hearing to be held at the RO.  See 38 C.F.R. § 20.704 (2011).

Accordingly, this case is REMANDED for the following action:

Schedule the appellant for a hearing before a member of the Board sitting at the RO.  Notify the appellant and her representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b).  After the hearing, return the file to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant until she is notified by VA.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

